Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2021 was filed after the mailing date of the Office Action on 1/6/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-10, and 12-19 allowed.

The following is an examiner’s statement of reasons for allowance were stated in the previous Office Action, and are reiterated here:
Claim 1 recites:
A method of performing a memory access operation, the method comprising:
receiving a data packet comprising a command of a type of a plurality of types of commands;
initiating decoding of a portion of the command;
automatically speculating as to the type of the command based on the portion of the command; and
based on the speculation as to the type of the command, initiating generation of a bank activate command before the data packet is entirely decoded.

None of the cited prior art of record teach or suggest in combination with the other recited features, receiving a packet and decoding a portion of the command, speculating the type of the command based on the portion decoded from the command, and initiating generation of a bank activate command before the data packet is entirely decoded.
The prior art of record indicates that speculative bank activation has been considered for the purpose of hiding the latency of opening a bank/row. However, each implementation appears to use information external to the packet itself, e.g. a history of accesses, a detected pattern, or content in other queues. Hence, none of the cited prior art of record appears to teach or suggest speculating the type of command based on a partially decoded command obtained from the packet, and generating a speculative bank activation command based on that speculation before the packet itself has been fully decoded as presently claimed.
Accordingly, claim 1 is allowed. Claims 3-10 and 12-19 recite similar subject matter and are allowed on similar grounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136